                                     THE CITY OF NEW YORK                         MARK R.FERGUSON
                                                                                          Senior Counsel
JAMES E. JOHNSON                     LAW DEPARTMENT                                Phone: (212) 356-2507
Corporation Counsel                     100 CHURCH STREET                            Fax: (212) 356-2439
                                        NEW YORK, NY 10007                        mferguso@law.nyc.gov



                                                             June 1, 2020

 By ECF
 Honorable Steven M. Gold
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                               Re:    Telesford v. NYC DOE, et al.,
                                      16 Civ. 819 (CBA) (SMG)
                                      Our No. 2016-008526

 Dear Magistrate Judge Gold:

                I am the Assistant Corporation Counsel assigned to represent the sole remaining
 defendant in the above-referenced action, the New York City Department of Education (“DOE”).
 Per Your Honor’s minute entry order dated April 3, 2020, the undersigned writes to inform the
 Court that further settlement negotiations are unlikely to be fruitful and to propose that a pre-
 motion conference be held on June 23, 2020. Plaintiff consents to this date.

                 The Court previously held a pre-motion conference i on July 19, 2019, at the
 conclusion of which Judge Amon ordered that the parties make further attempts at settlement.
 See Minute Entry Pre-Motion Conference, Dated July 19, 2019. The parties met with Your
 Honor on November 7, 2019 for a settlement conference, which was unsuccessful. See Minute
 Entry for Settlement Conference, ECF Dkt. No. 69. The Court ordered further discovery and that
 at the conclusion of the further discovery, the parties either request a further settlement
 conference or in the alternative propose a date for a pre-motion conference. Id. at Dkt. No. 69.

                The parties completed discovery and requested an extension of time to explore
 whether settlement would be a possibility. See Motion for Extension of Time to File Document,
 ECF Dkt. No. 71. The Court granted that request on April 3, 2020. As the parties have decided
 that settlement is unlikely in this matter, the parties respectfully propose that a pre-motion
 conference with Judge Amon be held on June 23, 2020, or at another date convenient to the
 Court.
HONORABLE STEVEN M. GOLD
United States Magistrate Judge
Telesford v. NYC DOE, et al.,
16 Civ. 819 (CBA) (SMG)
June 1, 2020
Page 2


                  Thank You for Your consideration of this request.

                                                                        Respectfully submitted,
                                                                                 /s/
                                                                        Mark R. Ferguson
                                                                        Senior Counsel
Cc:      Daniel E. Dugan
         (By ECF)
i
 Defendant filed a pre-motion letter on June 13, 2019 (ECF Dkt. No. 62) setting forth the basis for the proposed
summary judgment motion.
